DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeff Sakoi on 25 January 2021.
The application has been amended as follows: 
1.	(Currently Amended)  A device for delivery of a biochemical compound to a biological subject, the device comprising: 
a)	a base; and,
b)	a number of solid, non-porous projections extending from the base, wherein each projection comprises a cylindrical support section which transitions into a coated, convex end section having a tip, wherein the transition forms a flat stepped surface profile between the end section and the cylindrical support section and wherein the cylindrical support section is wider at the transition than the coated end section and a discontinuity wherein the discontinuity is closer to the base than the flat stepped surface profile such that the flat stepped surface profile and the discontinuity of each ,
wherein a cone angle measured from a centreline of each projection to an edge of the coated, convex end section having a tip varies along a length of at least one of the projections and wherein the cone angle increases along the length of the end section and wherein the cone angle is between 1° and 10° at the tip.
3.	(Canceled)  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instant amendments incorporate changes from the amended Claim 3 into the independent claim. The recitation toward the cone angle comprising 1 to 10 degrees, when measured at the tip, of the convex profile microneedle having a profile with a step and discontinuity describes a structure that provides the claimed physical adjuvant effect in a manner not disclosed, suggested, or otherwise rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783      
01/25/2021